By JUDGE ALBERT H. GRENADIER
The plaintiff, CAS, Inc., has moved for a summary judgment against the defendant, Skylight, Inc., on the ground that the defendant has admitted under oath in response to requests for admissions that it is indeed indebted to the plaintiff in the sum of $6,664.95, plus interest, upon a series of promissory notes. The defendant objects to the entry of summary judgment and asks that same be deferred until such time as the merits of the counterclaim can be adjudicated.
There is no clear-cut authority in Virginia that addresses the precise question that is before the Court on this motion. The Court is of the opinion that if the defendant’s counterclaim is predicated upon a good and substantial cause of action and raises factual questions necessitating a trial, the Court should protect the rights of the defendant by granting the plaintiff’s motion for summary judgment, but staying execution or enforcement of the judgment pending a determination of the defendant’s counterclaim. See 8 A.L.R.3d 1361 and the cases cited therein. Accordingly, the Court will grant a summary judgment in favor of the plaintiff against Skylight, Inc. for $6,664.95, plus interest at the rate of 12% per annum from November 11, 1981. Execution and/or enforcement of the judgment shall be stayed until the further order of the Court.